DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is under examination. 
Response to Amendment
Applicant has made no amendments. 
Response to Arguments
Applicant's arguments, see Remarks dated 2/11/2022, have been fully considered but they are not persuasive for the reasons detailed below.
Regarding the 35 U.S.C. 103 rejection over JP487 and Fajeau as applied to claim 1, Examiner has produced the below image showing the only change being made to primary reference JP487: a pump is added as shown “MUWC pump taught by Fajeau.” 

    PNG
    media_image1.png
    897
    1205
    media_image1.png
    Greyscale

The Examiner’s combination simply adds a pump in a line that, as shown in Figure 5, is clearly working against gravity to supply water through valve 45 and into spray 46. 
Applicant instead argues that the MUWC pump in JP487 is pump 16. Examiner is not modifying pump 16. The make-up water condensate system of JP487 already includes pumps 16 and 32. The addition of another pump as shown in the annotated Figure above to assist fluid moving through a coolant line is extremely routine in nuclear power plants, and the skilled artisan would find this modification of JP487 to assist with the coolant moving upwards to be beneficial yet commonplace. Therefore, the argument that pump 16 is not downstream of the heat exchanger is irrelevant and thus unpersuasive. 

Applicant argues that “nothing is bypassed by ‘pipe 6a’ in Fajeau.” Examiner notes that the bypass line is cited in JP487, and Fajeau is not relied upon to teach a bypass line. Therefore, the argument that Fajeau does not also teach a bypass line is unpersuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “JP487” (JP20011834871) in view of Fajeau (US 4,587,079).
Regarding claim 1, JP487 teaches (Fig. 5) a nuclear power plant comprising:  	a residual heat removal system (RHR) (includes 38, 39, 41, 42) for removing fuel decay heat when a nuclear reactor (23) is shut down (¶¶ 7–9); and  	a make-up water condensate system (MUWC) (includes 15, 16, 17, 22a-b, 45) that supplies water from a condensate storage tank (15) into the nuclear reactor;  	wherein a bypass line (line to the right of 47) that connects a downstream side of the heat exchanger (42) of the residual heat removal system (RHR) to the make-up water condensate system (MUWC) (the line to the right of 47 connects the downstream side of RHR HX 42 to the MUWC line where valve 45 is located); and  	wherein water from a suppression chamber (30) can be cooled using the heat exchanger (42) of the residual heat removal system (RHR) (42 [Wingdings font/0xE0]43a [Wingdings font/0xE0] 47 [Wingdings font/0xE0] 48), and nuclear reactor injecting or containment vessel spraying can be performed using a MUWC pump (16 or 32) (MUWC pump 16 pumps water to sprayer 46; direct injection is also possible via tank 15 [Wingdings font/0xE0] line 20 [Wingdings font/0xE0] pump 32).

JP487 does not explicitly teach that the bypass line connects to the upstream side of a MUWC pump. 
Such a pump placement is known in the art, as taught by Fajeau. 
Fajeau is in the same art area of emergency cooling systems for nuclear reactors (abstract) and teaches a line (6a) that connects a downstream side of a heat exchanger (11) to an upstream side of a water tank (5) pump (7) which, like the bypass line of JP487, provides emergency coolant spraying (9) into the top of the reactor containment vessel (1). 
A purpose for this teaching is, as described by Fajeau (col. 3, ll. 58-64 and col. 4, ll. 4-6), to, in various emergency scenarios, provide emergency cooling from a makeup water tank 5 into a pipe 6a and directly into the reactor containment 1, while simultaneously providing emergency cooling to the in-vessel heat exchanger 10 (via auxiliary heat exchanger 11).
The combination of the pump 7 of Fajeau with the system of JP487 would have produced an emergency cooling system with a pump provided in a bypass line that was downstream of both an RHR HX and a MUWC tank, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of JP487, a person of ordinary skill would have predicted that combining Fajeau’s pump with JP487's system would have produced Applicant's claimed invention of a pump that was downstream of both a heat exchanger and a water tank. The skilled person’s motivation for the combination would have been the expectation of, as described by Fajeau (col. 3, ll. 58-64 and col. 4, ll. 4-6), to, in various emergency scenarios, provide emergency cooling from a makeup water tank 5 into a pipe 6a and directly into the reactor containment 1, while simultaneously providing emergency cooling to the in-vessel heat exchanger 10 (via auxiliary heat exchanger 11). Additionally, as is evident looking at Figure 5 of JP487, the skilled artisan is motivated to include a pump in a line (including valve 45) that is clearly working against gravity.  Accordingly, claim 1 is rejected as obvious over JP487 in view of Fajeau. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587. The examiner can normally be reached 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/           Primary Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
    

    
        1 see 23-page Foreign Reference in the file 10/14/2021.